 

 

Exhibit 10.3

For Immediate Release

 

Hasbro Extends Employment Agreement for Chairman and CEO, Brian Goldner;
Promotes John Frascotti to President and COO and appoints Mr. Frascotti to the
Board

 

Brian Goldner’s Contract Extended Two Years, Through 2022

John Frascotti Adds Chief Operating Officer Title and is Appointed to Hasbro’s
Board of Directors

 

Pawtucket, R.I., August 6, 2018 -- Hasbro, Inc. (NASDAQ: HAS) today announced
the Board of Directors has extended the employment agreement of Hasbro’s
Chairman and CEO, Brian Goldner, two additional years through December 31, 2022.
In addition, John Frascotti’s duties were expanded to add Chief Operating
Officer to his current role as Company President and Mr. Frascotti was appointed
to Hasbro’s Board of Directors. Hasbro entered an employment agreement with Mr.
Frascotti reflecting these new roles.

 

“Over the past ten years as CEO, Brian has transformed Hasbro. His vision to set
a differentiated strategy for the Company, including investing in new
capabilities and establishing a new culture, has dramatically increased
shareholder value,” said Ted Philip, Hasbro’s lead independent director.  “John
has been integral in this success. Joining Hasbro ten years ago, his tremendous
leadership and foresight has developed Hasbro’s global brand portfolio and teams
into industry leaders. He will bring these same skills and insight to Hasbro’s
board. Brian and John are leading a best-in-class organization recognized
globally for its standards of excellence.”

 

“With the support of Hasbro’s employees around the world, we have accomplished
much over the past ten years, but this company and its talented teams have
tremendous opportunity ahead of us,” said Brian Goldner, Hasbro’s chairman and
chief executive officer. “I am inspired every day by the dedication and
creativity of our teams and excited to work alongside them for years to come.
John is a tremendous asset to Hasbro and his vision for achieving our company’s
potential is invaluable to both Hasbro and its board.”

 

“I am honored to work alongside the tremendous talent here at Hasbro,” said John
Frascotti, Hasbro’s president and chief operating officer. “Brands, and what
they stand for, mean more to consumers today than ever before. This is a unique
opportunity and privilege. The future we see for Hasbro, for our brands and our
teams, motivates me every day to develop amazing experiences for Hasbro
consumers around the world.” 

 

 

 

--------------------------------------------------------------------------------

 

Mr. Goldner joined Hasbro in 2000. He was appointed CEO in 2008 and Chairman of
the Board in 2015. He held several prior leadership positions at Hasbro,
including COO from 2006 to 2008. Mr. Goldner serves on the board of directors
for Gap Inc. and is a member of the Producers Guild of America.

Mr. Frascotti was named President of Hasbro in February 2017. He joined the
Company in 2008 as Chief Marketing Officer and in 2014 became President of
Hasbro Brands. Mr. Frascotti is a member of the Board of Directors of Corus
Entertainment in Toronto, Canada, and was recognized in 2014 by Forbes as one of
top 5 most influential CMO's amongst the top 500 companies in Forbes Global 2000
Biggest Public Companies list. He also is a member of the Board of Directors of
the Serious Fun Children's Network, a global network of camps for seriously ill
children and Newman's Own Advisory Board, which provides high-level advice and
assistance on strategic matters to both Newman's Own Foundation and the food
company, Newman's Own, Inc.

Further details on Mr. Goldner’s and Mr. Frascotti’s employment agreements may
be found in the Company’s current report on Form 8-K filed today.

About Hasbro: Hasbro (NASDAQ: HAS) is a global play and entertainment company
committed to Creating the World's Best Play Experiences. From toys and games to
television, movies, digital gaming and consumer products, Hasbro offers a
variety of ways for audiences to experience its iconic brands, including NERF,
MY LITTLE PONY, TRANSFORMERS, PLAY-DOH, MONOPOLY, BABY ALIVE and MAGIC: THE
GATHERING, as well as premier partner brands. Through its entertainment labels,
Allspark Pictures and Allspark Animation, the Company is building its brands
globally through great storytelling and content on all screens. Hasbro is
committed to making the world a better place for children and their families
through corporate social responsibility and philanthropy. Hasbro ranked No. 1 on
the 2017 100 Best Corporate Citizens list by CR Magazine and has been named one
of the World’s Most Ethical Companies® by Ethisphere Institute for the past
seven years. Learn more at www.hasbro.com and follow us on Twitter (@Hasbro &
@HasbroNews) and Instagram (@Hasbro).

 

© 2018 Hasbro, Inc. All Rights Reserved.

 

HAS-C

HAS-IR

 

Investor  Contact:  Debbie Hancock | Hasbro, Inc. | (401) 727-5401 |
debbie.hancock@hasbro.com

 

Press Contact: Julie Duffy | Hasbro, Inc. | (401) 727-5931 |
julie.duffy@hasbro.com

 

--------------------------------------------------------------------------------